USCA4 Appeal: 19-7755   Doc: 11        Filed: 08/17/2021   Pg: 1 of 2


                                                                 FILED: August 17, 2021

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT

                                    ___________________

                                        No. 19-7755 (L)
                                    (1:13-cr-00435-TDS-1)
                                  (1:17-cv-01036-TDS-JLW)
                                    ___________________

        UNITED STATES OF AMERICA

                    Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                    Defendant - Appellant

                                    ___________________

                                         No. 20-6034
                                    (1:13-cr-00435-TDS-1)
                                  (1:17-cv-01036-TDS-JLW)
                                    ___________________

        UNITED STATES OF AMERICA

                    Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                    Defendant – Appellant




               Case 1:13-cr-00435-TDS Document 283 Filed 08/17/21 Page 1 of 2
USCA4 Appeal: 19-7755    Doc: 11        Filed: 08/17/2021      Pg: 2 of 2


                                      ___________________

                                           ORDER
                                      ___________________

              The court denies the petition for rehearing and rehearing en banc. No judge

        requested a poll under Fed. R. App. P. 35 on the petition for rehearing en banc.

              Entered at the direction of the panel: Chief Judge Gregory, Judge Diaz, and

        Judge Harris.

                                               For the Court

                                               /s/ Patricia S. Connor, Clerk




                Case 1:13-cr-00435-TDS Document 283 Filed 08/17/21 Page 2 of 2
